COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00185-CV


DORIS PHILLIPS                                                   APPELLANT

                                      V.

ACCREDITED HOME LENDERS,                                         APPELLEES
INC., HSBC BANK USA, AS
TRUSTEE FOR HOME EQUITY
LOAN TRUST SERIES ACE 2005-
HE7, HSBC MORTGAGE
SERVICES, MORTGAGE
ELECTRONIC REGISTRATION
SERVICE & CODILIST &
STAWIARSKI, P.C., AS TRUSTEE


                                  ------------

          FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                  ------------

      On September 7, 2012, we notified appellant that her brief had not been

filed as required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R.

App. P. 38.6(a). We stated we could dismiss the appeal for want of prosecution

      1
      See Tex. R. App. P. 47.4.
unless appellant or any party desiring to continue this appeal filed with the court

within ten days a response showing grounds for continuing the appeal. See Tex.

R. App. P. 42.3. We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a), 42.3(b), 43.2(f).



                                                   PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: September 27, 2012




                                    2